IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
          ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL.,
                       Plaintiffs/Appellees,

                                    v.

                  STATE OF ARIZONA, A BODY POLITIC,
                         Defendant/Appellant.

                         No. CV-21-0234-T/AP
                          Filed January 6, 2022

          Appeal from the Superior Court in Maricopa County
               The Honorable Katherine Cooper, Judge
                         No. CV2021-012741
                            AFFIRMED

              Appeal to the Court of Appeals, Division One
                          No. 1 CA-CV 21-0555
                            TRANSFERRED

COUNSEL:

Daniel J. Adelman, Arizona Center for Law in the Public Interest, Phoenix;
and Roopali H. Desai (argued), D. Andrew Gaona, Kristen Yost,
Coppersmith Brockelman PLC, Phoenix, Attorneys for Arizona School
Boards Association, Inc., et al.

Mark Brnovich, Arizona Attorney General, Joseph A. Kanefield, Chief
Deputy Attorney General, Brunn W. Roysden III (argued), Solicitor
General, Michael S. Catlett, Chief Counsel, Phoenix; and Patrick Irvine,
Lyndsey M. Maasch, Fennemore Craig, P.C., Phoenix, Attorneys for State
of Arizona

John C. Richardson, DeConcini McDonald Yetwin & Lacy, P.C., Tucson,
Attorneys for Amicus Curiae National School Boards Association
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

Paul F. Eckstein, Austin C. Yost, Samantha J. Burke, Perkins Coie LLP,
Phoenix, Attorneys for Amici Curiae Arizona Hospital and Healthcare
Association and Arizona Medical Association

Michael G. Rankin, Tucson City Attorney, Regina Nassen, Principal
Assistant City Attorney, Tucson, Attorneys for Amicus Curiae City of
Tucson

Samara M. Spence, Jeffrey B. Dubner, Democracy Forward Foundation,
Washington, DC; and Bruce E. Samuels, Jennifer Lee-Cota, Papetti Samuels
Weiss LLP, Scottsdale, Attorneys for Amici Curiae Arizona Chapter of
American Academy of Pediatrics

Mary R. O’Grady, Lynne C. Adams, Joshua D. Bendor, Shannon H. Mataele,
Osborn Maledon, P.A., Phoenix, Attorneys for Amicus Curiae Phoenix
Union High School District

Kory Langhofer, Thomas Basile, Statecraft PLLC, Phoenix, Attorneys for
Amici Curiae Speaker of the Arizona House of Representatives Russell
Bowers, Arizona Senate President Karen Fann, and Governor Douglas A.
Ducey

Rhonda L. Barnes, Jane Ahern, Arizona House of Representatives, Phoenix;
and Lisette Flores, Arizona Senate, Phoenix, Attorneys for Amici Curiae
Legislative Democrats

Brett W. Johnson, Ian R. Joyce, Snell & Wilmer L.L.P., Phoenix, Attorneys
for Amici Curiae Senator Vince Leach, Senator David Gowan, and
Representative Regina Cobb


JUSTICE LOPEZ authored the opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER, and JUSTICES
BOLICK, BEENE, MONTGOMERY, and JUDGE HOWE joined. * JUSTICE
BOLICK issued a concurring opinion.


*     Justice Kathryn H. King has recused herself from this matter. Pursuant
to article 6, section 3 of the Arizona Constitution, the Honorable Randall M.
Howe, Judge of the Arizona Court of Appeals, Division One, was
designated to sit in this matter.
                                     2
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court



JUSTICE LOPEZ, opinion of the Court:

¶1            We consider whether four legislative budget reconciliation
bills (“BRBs”)—House Bill (“HB”) 2898, Senate Bill (“SB”) 1824, SB 1825,
and SB 1819—violate the Arizona Constitution’s “title requirement” or
“single subject rule.” See Ariz. Const. art. 4, pt. 2, § 13. We conclude that,
because these bills violate the title requirement, they are void in part, and
because SB 1819 also violates the single subject rule, it is entirely void.

                              BACKGROUND

¶2             One of the Arizona legislature’s fundamental duties is
adopting an annual budget. The budget process includes passing a general
appropriations bill, commonly referred to as a “feed bill,” which funds
previously authorized government expenses, Carr v. Frohmiller, 47 Ariz.
430, 441 (1936), as well as other appropriations. Our constitution requires
that appropriations beyond the scope of the general appropriations bill
“shall be made by separate bills, each embracing but one subject.” Ariz.
Const. art. 4, pt. 2, § 20. Such bills are also subject to the general
constitutional requirements that “[e]very act shall embrace but one subject
and matters properly connected therewith, which subject shall be expressed
in the title.” Ariz. Const. art. 4, pt. 2, § 13. Two distinct requirements
emanate from this provision, which are commonly referred to as the “single
subject rule” and the “title requirement.”

¶3              The general appropriations bill may not contain substantive
provisions. See Ariz. Const. art. 4, pt. 2, § 20 (“The general appropriation
bill shall embrace nothing but appropriations for the different departments
of the state, for state institutions, for public schools, and for interest on the
public debt.”). Thus, amendments and additions to substantive law
necessary to effectuate the annual budget must be passed separately; this is
commonly achieved using “reconciliation bills” that are related to and
passed along with the general appropriations bill.

¶4            Before 2004, substantive budget amendments were placed
into one of three omnibus reconciliation bills (“ORBs”). Each ORB related
to one of the following subjects: public finance, education, and health and
welfare. Following this Court’s opinion in Bennett v. Napolitano, 206 Ariz.

                                       3
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

520, 528 ¶ 39 & n.9 (2003), which recognized that ORBs often addressed
multiple subjects and perhaps ran afoul of the single subject rule, the
legislature modified its budget process. Since 2004, the legislature has
placed substantive budget amendments into eight to ten BRBs, allowing for
treatment of a broader range of subjects.

¶5            The 2022 budgetary process commenced with the feed bill—
SB 1823—which funded previously authorized expenses of the state’s
various constitutionally enumerated fiscal obligations. The 2022 budget,
approved by the legislature and signed by the Governor on June 30, 2021,
included eight BRBs. Of these, the Arizona School Boards Association,
along with other organizations and citizens (collectively, “Plaintiffs”),
challenged four—HB 2898, SB 1824, SB 1825, and SB 1819—in a complaint
filed on August 12, 2021, against the State of Arizona. The complaint
alleged that all four BRBs violated the title requirement and that SB 1819
also violated the single subject rule.

¶6            HB 2898 is titled: “An Act Amending [Statutes Listed by
Number]; Appropriating Monies; Relating to Kindergarten through Grade
Twelve Budget Reconciliation.” Plaintiffs alleged that three sections
violated the title requirement. Section 12 prohibited public and charter
schools from requiring students or staff to use face coverings or receive a
COVID-19 vaccine to attend in-person classes. Section 21 prohibited public
and charter schools from teaching a curriculum that “presents any form of
blame or judgment on the basis of race, ethnicity or sex.” Section 50
authorized the Attorney General to initiate civil actions against public
officials, employees, or agents who use public resources to “organize, plan
or execute any activity that impedes or prevents a public school from
operating for any period of time.”

¶7            SB 1824 is titled: “An Act Amending [Statutes Listed by
Number]; Appropriating Monies; Relating to Health Budget
Reconciliation.”    Plaintiffs argued two sections violated the title
requirement. Section 12 prohibited schools from requiring immunizations
for the human papillomavirus or any immunization with emergency use
authorization. Section 13 prohibited the state, cities, towns, and counties
from “establishing a COVID-19 vaccine passport,” or requiring any person
to be vaccinated for COVID-19 or businesses to obtain vaccination status
from customers.


                                    4
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

¶8            SB 1825 is titled: “An Act Amending [Statutes Listed by
Number]; Appropriating Monies; Relating to Budget Reconciliation for
Higher Education.” Plaintiffs claimed one section violated the title
requirement. Section 2 prohibited the Arizona Board of Regents and public
universities and community colleges from requiring the COVID-19 vaccine
or proof of vaccination status or placing other conditions on attendance,
including mandatory testing or face coverings.

¶9             SB 1819 is titled: “An Act Amending [Statutes Listed by
Number]; Appropriating Monies; Relating to State Budget Procedures.”
Plaintiffs alleged that six sections—4, 5, 33, 35, 39, and 47— violated the title
requirement, and that the entire bill violated the single subject rule. The six
sections challenged relate to various election procedures and prohibit new
COVID-19 mitigation laws that affect private entities. The rest of the bill
covers a menagerie of subjects including dog racing permits, the definition
of a “newspaper,” and authorization of investigations into the practices of
social media platforms related to political contributions.

¶10            Plaintiffs requested that the challenged sections of all four
BRBs be declared unconstitutional as violative of the title requirement, that
SB 1819 be declared unconstitutional as violative of the single subject rule,
and that the State be enjoined from enforcing the challenged sections and
SB 1819 in its entirety. Plaintiffs further requested a declaratory judgment
that section 12 of HB 2898 violated the Arizona Constitution on equal
protection grounds.

¶11           The State, in addition to contesting the merits of Plaintiffs’
arguments, asserted two justiciability defenses: (1) that Plaintiffs lack
standing to challenge SB 1819; and (2) that the courts lack authority to
determine the BRBs’ validity because the issue raises a non-justiciable
political question.

¶12           The trial court issued its judgment on September 27, 2021,
ruling that the challenged sections of HB 2898, SB 1824, SB 1825, and SB
1819 violated the title requirement and the entirety of SB 1819 violated the
single subject rule. Thus, those sections and SB 1819 were void and
unenforceable. Given those declarations, the court denied injunctive relief
as moot, stating that relief would be available if noncompliance occurred.
It did not decide whether section 12 of HB 2898 violated the equal
protection clause. The State timely appealed.

                                       5
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court


¶13           We granted the State’s petition to transfer the appeal from the
court of appeals pursuant to Arizona Rule of Civil Appellate Procedure
19(a) because the budget issues raised required prompt resolution. See Ariz.
Early Childhood Dev. & Health Bd. v. Brewer, 221 Ariz. 467, 469 ¶ 2 (2009).
After briefing and oral argument, we issued an order affirming the trial
court’s judgment with an explanatory opinion to follow. We have
jurisdiction under article 6, section 5(3) of the Arizona Constitution.

                                 DISCUSSION

                                         I.

¶14            We first consider the State’s justiciability arguments that we
should not reach the merits on Plaintiffs’ claims concerning SB 1819 because
they lack standing and Plaintiffs’ challenges to the BRBs present non-
justiciable political questions.

                                        A.

¶15             The State concedes that Plaintiffs have standing to challenge
HB 2898, SB 1824, and SB 1825. The State, however, contends that Plaintiffs
lack standing to challenge SB 1819 because they do not allege an injury from
the bill’s alleged violations of the Arizona Constitution. We disagree.

¶16          Plaintiffs’ challenge to SB 1819 arises under Arizona’s
Uniform Declaratory Judgments Act, A.R.S. §§ 12-1831 to -1846 (“DJA”).
Pursuant to the DJA:

       Any person . . . whose rights, status or other legal relations
       are affected by a statute . . . may have determined any
       question of construction or validity arising under the . . .
       statute . . . and obtain a declaration of rights, status or other
       legal relations thereunder.

§ 12-1832. Thus, under the DJA, a plaintiff must show that its “rights, status
or other legal relations” are “affected by a statute,” see, e.g., Am. Est. Life Ins.
Co. v. Ariz. Dep’t of Ins., 116 Ariz. 240, 243 (App. 1977), but it need not
demonstrate past injury or prejudice so long as the relief sought is not
advisory, Ariz. State Bd. of Dirs. for Junior Colls. v. Phx. Union High Sch. Dist.,

                                         6
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

102 Ariz. 69, 73 (1967) (“No proceeding will lie under the declaratory
judgment acts to obtain a judgment which is advisory only or which merely
answers a moot or abstract question . . . .”). Although a declaratory
judgment action is remedial and should be “liberally construed and
administered,” a plaintiff must have “an actual or real interest in the matter
for determination.” Podol v. Jacobs, 65 Ariz. 50, 54 (1946).

¶17             Here, the trial court held that Plaintiffs, as individuals and
organizations, had standing to challenge SB 1819 because they alleged facts
establishing that the bill “directly affected their rights and resources.”
Those facts included Plaintiffs’ alleged loss of resources due to the
legislature’s failure to follow proper legislative process in enacting SB 1819
and that passage of the bill “without adequate notice deprived [Plaintiffs]
of the ability to participate in the legislative process.” The court also found
that section 39 of the bill—which bans local governments from adopting
COVID-19 mitigation measures that impact schools—interfered with the
ability to protect students from infection.

¶18            Although we agree with the trial court that Plaintiffs have
standing to challenge SB 1819, we disavow some of its reasoning. First, the
trial court and Plaintiffs relied on Valle del Sol Inc. v. Whiting, 732 F.3d 1006
(9th Cir. 2013), and other cases for the proposition that an organization has
standing to challenge the constitutionality of a statute if it demonstrates
merely that the contested statute drained its resources and frustrated its
mission. Our view, however, aligns with other federal courts that have held
that “an organization cannot establish standing if the ‘only injury arises
from the effect of [a challenged action] on the organizations’ lobbying
activities, or when the service impaired is pure issue-advocacy.’” Equal
Means Equal v. Ferriero, 3 F.4th 24, 30 (1st Cir. 2021) (quoting People for the
Ethical Treatment of Animals v. U.S. Dep’t of Agric., 797 F.3d 1087, 1093–94
(D.C. Cir. 2015)). This approach prevents parties from eviscerating the
standing requirement by merely asserting an interest. Id.; Ctr. for L. & Educ.
v. Dep’t of Educ., 396 F.3d 1152, 1162 n.4 (D.C. Cir. 2005) (“In Sierra Club [v.
Morton, 405 U.S. 727, 739 (1972)], the Supreme Court recognized that to hold
that a lobbyist/advocacy group had standing to challenge government
policy with no injury other than injury to its advocacy would eviscerate
standing doctrine’s actual injury requirement . . . .”); cf. Sears v. Hull, 192
Ariz. 65, 69–70 ¶¶ 16–17 (1998) (showing of generalized harm insufficient
to confer standing).


                                       7
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

¶19             Second, we disagree with the trial court’s conclusion that
Plaintiffs’ alleged loss of the ability to participate in the legislative process
confers standing. The legislature’s rules for public participation and other
procedural rules are within the exclusive purview of the legislature. There
are no manageable standards for determining whether organizations, let
alone individuals, were able to sufficiently engage in advocacy. Forty-
Seventh Legislature of State v. Napolitano, 213 Ariz. 482, 485 ¶ 7
(2006) (“‘Political questions,’ broadly defined, involve decisions that the
constitution commits to one of the political branches of government and
raise issues not susceptible to judicial resolution according to discoverable
and manageable standards.”).

¶20             We hold, however, that Plaintiffs have standing under the
DJA to challenge SB 1819. Section 39 of the bill prohibits a “county, city or
town” from adopting “any order, rule, ordinance or regulation related to
mitigating the COVID-19 pandemic that impacts private businesses,
schools, churches or other private entities, including an order, rule,
ordinance or regulation that mandates using face coverings, requires
closing a business or imposes a curfew.” Plaintiffs contend that section 39
compelled the Pima County Board of Supervisors to reject motions to
implement a mask mandate in schools and mandate a COVID-19 vaccine
for county employees. Three plaintiffs, including a trade association with
members living and working in Pima County, were affected by the bill’s
alleged impediments to the county’s “ability to exercise local control to
protect its residents.” These allegations are sufficient to confer standing
upon Plaintiffs to contest the constitutionality of SB 1819. Cf. Pena v.
Fullinwider, 124 Ariz. 42, 44 (1979) (“Appellants as consumers are ‘affected’
by the amendment because cost-per-unit pricing information is designed to
allow them to compare the costs of different commodities. They have an
actual or real interest in the matter for determination.”); State v. Direct Sellers
Ass’n, 108 Ariz. 165, 167 (1972) (finding that “a trade association, some of
whose members conduct home sales solicitation” had standing to challenge
the constitutionality of a home solicitation law).

                                        B.

¶21           The State next argues that our courts lack authority to
determine whether the challenged bills comport with Arizona
constitutional standards; in the State’s view, this is a non-justiciable
political question because only the legislature may determine whether its

                                        8
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

bills satisfy constitutional requirements.       We reject this untenable
proposition.

¶22            This case implicates our courts’ core constitutional authority
and duty to ensure that the Arizona Constitution is given full force and
effect. The responsibility of determining whether the legislature has
followed constitutional mandates that expressly govern its activities is
given to the courts—not the legislature. Marbury v. Madison, 5 U.S. (1
Cranch) 137, 178 (1803) (“So if a law be in opposition to the constitution; if
both the law and the constitution apply to a particular case, so that the court
must either decide that case conformably to the law, disregarding the
constitution; or conformably to the constitution, disregarding the law; the
court must determine which of these conflicting rules governs the case.
This is of the very essence of judicial duty.”).

¶23             An issue presents a non-justiciable political question if the
Constitution commits the issue “to one of the political branches of
government and raise[s] issues not susceptible to judicial resolution
according to discoverable and manageable standards.” Napolitano, 213
Ariz. at 485 ¶ 7. Here, the title requirement and single subject rule apply to
all “acts,” which necessarily include BRBs. Our review of the contested
BRBs’ constitutionality does not equate to this Court “superintending” the
budget process, as the State claims. Whether the legislature has complied
with constitutional requirements depends on whether the final BRBs’
language reflects a “proper connection” to the budget as understood by an
outside reader. See, e.g., State ex rel. Conway v. Versluis, 58 Ariz. 368, 377
(1941); In re Lewkowitz, 70 Ariz. 325, 329 (1950). Thus, manageable standards
exist to resolve the question, as courts have enforced the title requirement
and single subject rule for decades. See, e.g., Brewer v. Burns, 222 Ariz. 234
(2009). As the trial court sagely concluded, this matter falls within the
purview of the courts because “[t]he issue here is not what the Legislature
decided but how it decided what it did.”

                                      II.

¶24           We next consider, in turn, Plaintiffs’ title requirement and
single subject rule challenges to the BRBs.




                                      9
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

                                       A.

¶25            The Arizona Constitution, article 4, part 2, describes the
legislature’s structure and enumerates its powers. Section 13 of part 2, titled
“Subject and title of bills,” provides that “[e]very act shall embrace but one
subject”—the single subject rule—“which subject shall be expressed in the
title”—the title requirement. Ariz. Const. art. 4, pt. 2, § 13.

¶26           The title requirement provides that the single subject
expressed in every legislative act “shall be expressed in the [act’s] title.”
Ariz. Const. art. 4, pt. 2, § 13. To satisfy this requirement, the “title must be
worded so that it puts people on notice as to the contents of the act,” State
v. Sutton, 115 Ariz. 417, 419 (1977), but the “title to an act need not be a
complete index to its contents,” State v. Harold, 74 Ariz. 210, 214–15 (1952).
“[A] provision need only ‘directly or indirectly relate[] to the subject of the
title and hav[e] a natural connection therewith’ or be ‘germane to the subject
expressed in the title’ to be constitutional.” Manic v. Dawes, 213 Ariz. 252,
256 ¶ 21 (2006) (quoting Harold, 74 Ariz. at 214–15). In other words, a
reasonable person should be expected to know what an act deals with based
on its title. See Versluis, 58 Ariz. at 377–78. A violation of the title
requirement voids the portion of the act not expressed in the title, but the
compliant part of the act survives. Ariz. Const. art. 4, pt. 2, § 13.

¶27            Here, all four challenged BRBs are similarly titled.
See supra ¶¶ 6–9. Each bill’s title starts with “an act amending,” followed
by a list of affected statutes, the words “appropriating monies,” “related
to,” and a generic title description. The titles of the bills relating to K-12,
health, and higher education also reference “budget reconciliation.”

¶28             The State argues that the BRB titles satisfy the title
requirement because they relate to the general topic or idea of the bills’
subjects, i.e., K-12, health, higher education, and state budget procedures.
Although the bills’ challenged sections may superficially relate to those
subjects, this does not satisfy the requisite inquiry. The titles also include
the term “appropriating monies” and indicate that the bills pertain to
“budget reconciliation” or “budget procedure.” Contrary to the State’s
claim, a closer examination of the challenged sections manifests the
disconnect between the titles and the substantive provisions.




                                       10
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

¶29          The legislature’s decision to include the term “appropriating
monies” and to delineate the “budget reconciliation” or “budget
procedure” purpose in the bills’ titles is critical. This Court, in Rios v.
Symington, defined the term “appropriation”:

       An appropriation is the setting aside from the public revenue
       of a certain sum of money for a specified object, in such
       manner that the executive officers of the government are
       authorized to use that money, and no more, for that object,
       and no other. No specific language is necessary to make an
       appropriation, for the test is whether or not the people have
       expressed an intention that the money in question be paid.
       The essential parts of the definition, no matter how the
       wording may be changed, are the “certain sum,” the
       “specified object,” and the “authority to spend.” Any act, or
       part of an act, containing all three of these elements is, and
       always must be, an “appropriation.”

172 Ariz. 3, 6–7 (1992) (internal quotation marks and citations omitted).

¶30             Employing the Rios appropriation standard in this case, we
conclude the contested sections in the four bills do not involve setting aside
public monies, nor do they identify the manner or procedure in which such
monies will be expended. In fact, the bills have no expression of fiscal
significance and fail to even identify a funding source. Instead, the
challenged sections are more aptly described as various substantive
legislative enactments concerning COVID-19-related directives; an
expansion of Attorney General authority; election-related requirements;
and the formation of a Senate election committee. More succinctly, the
legislature titled these bills as “appropriation” and “budget reconciliation”
or “budget procedure” provisions, yet the challenged sections are devoid
of any form of appropriation or budgetary purpose. Instead, the contested
sections contain substantive legislative measures for which the titles do not
provide notice. Moreover, as Plaintiffs note, the non-appropriative nature
of the bills is most graphically illustrated by the absence of any fiscal effect;
tellingly, none of the appropriations for the “feed bill”—SB 1823—have
failed because the challenged provisions have been stayed. This is so
because the challenged sections are not necessary to implement SB 1823’s
authorizations. If the challenged provisions truly embodied a budgetary


                                       11
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

purpose, staying their implementation would have affected SB 1823’s
appropriations.

¶31          A violation of the title requirement voids the portion of the
act not expressed in the title, but the compliant part of the act survives.
Ariz. Const. art. 4, pt. 2, § 13. Therefore, we hold that the challenged
sections in HB 2898, SB 1824, SB 1825, and SB 1819 violate the title
requirement and are unconstitutional and void.

¶32            We pause to clarify the effect of today’s holding on the
“California Format” of legislative titling, which enumerates by title and
section number every individual statute added or amended by the bill and
is augmented with a generalized description of a bill’s subject matter. The
legislature has employed the California Format since 1990, and various
legislative amici contend that it comports with the title requirement. We do
not hold that the California Format infringes the title requirement. Instead,
as discussed, the BRBs here violate the title requirement because the
challenged sections lack a natural connection to the subject expressed in the
title—a fatal flaw that does not implicate the California Format of bill titling.

                                       B.

¶33            This Court has described the purpose of the single subject rule
and its significance to our state’s constitutional order:

       The single subject rule is meant to prevent “log-rolling,” or
       combining different measures into one bill so that a legislator
       must approve a disfavored proposition to secure passage of a
       favored proposition. The single subject rule should be read
       liberally so as not to impede or embarrass the legislature but
       not so “foolishly liberal” as to render the constitutional
       requirements nugatory. All that is necessary is that the act
       should embrace some one general subject: and by this is
       meant, merely, that all matters treated of should fall under
       some one general idea.

Hoffman v. Reagan, 245 Ariz. 313, 316 ¶ 14 (2018) (internal quotation marks
and citations omitted).




                                       12
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

¶34            In applying the single subject rule, a legislative “subject”
entails “all matters having a logical or natural connection,” Litchfield
Elementary Sch. Dist. No. 79 of Maricopa Cnty. v. Babbitt, 125 Ariz. 215, 224
(App. 1980) (quoting Johnson v. Harrison, 47 Minn. 575, 577 (1891)), and must
be essential to the accomplishment of one main objective, Black & White
Taxicab Co. v. Standard Oil Co., 25 Ariz. 381, 393–94 (1923). Thus, compliance
with the rule requires that “all matters treated . . . should fall under some
one general idea, be so connected with or related to each other, either
logically or in popular understanding, as to be parts of, or germane to, one
general subject.” Litchfield, 125 Ariz. at 224. An act violates the rule if it
includes “dissimilar and discordant subjects that by no fair intendment can
be considered as having any legitimate connection with or relation to each
other.” Id. An act that violates the single subject rule is entirely void
because no mechanism is available for courts to discern the primary subject
of the act. See id. at 226.

¶35           Here, SB 1819 contains fifty-two sections and spans
approximately thirty distinct subjects, including matters ranging from dog
racing, the lottery, voter registration, election integrity, the Governor’s
emergency powers, the Board of Trustees’ duties and powers, the definition
of “newspaper,” political contributions, management of the state capital
museum, and COVID-19.

¶36             The State contends that the bill’s sweeping array of topics,
standing alone, does not preclude their inclusion under a broad conception
of the title’s reference to “budget procedures.” Enacting wide varieties of
legislation may be essential to achieving one purpose, but that is not the
case here. The only identified purpose here, as reflected in the title, is the
budget. But the contested sections do not relate to the budget at all; they
are devoid of any reference or significance to budget procedure. Absent
such a common tie between this diverse category of topics, we cannot
conclude that these sections fall under “one general idea,” or render them
germane to one general subject. Our conclusion is inescapable: SB 1819
contains an array of discordant subjects that are not reasonably connected
to one general idea, and certainly not to budget procedures.

¶37           An act that violates the single subject rule is void in its entirety
because no mechanism is available for courts to discern the act’s primary
subject. Litchfield, 125 Ariz. at 226 (“Any inquiry into dominant purpose of
whether ‘logrolling’ occurred is, in the final analysis, a factual inquiry. Such

                                       13
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

an inquiry injects the courts more deeply than they should be into the
legislative process. We do not believe, in view of the clear terms of the
constitutional prohibition, that courts should speculate as to what might or
might not have been in terms of the political process.”). Therefore, because
we hold that SB 1819 violates the single subject rule, and we must refrain
from endeavoring to ascertain the dominant purpose of the bill, it is
unconstitutional and entirely void.

¶38            We note that this Court, in Clean Elections Institute, Inc. v.
Brewer, stated that severance is the proper remedy for a violation of the
single subject rule. 209 Ariz. 241, 243 ¶ 5 (2004). There, we did not resolve
the challenge to a voter initiative on single subject rule grounds, but rather
juxtaposed the effect of a violation of that rule against the “separate
amendment rule” of article 21, section 1 of the Arizona Constitution.
Notably, the opinion did not address Litchfield, which reached the opposite
conclusion in holding that severance is not a remedy for a single subject
rule violation. 125 Ariz. at 226 (“Since the enactment in question is infected
by reason of the combination of its various elements rather than by any
invalidity of one component, the otherwise salutary principle of severance
and partial savings of valid portions does not apply. We are constrained to
agree with and adopt the general rule that the entire act must fall.”). We
must conclude that Clean Elections conflated the title requirement and single
subject rule in analyzing remedies for an article 13 violation. We embrace
Litchfield and clarify that severance is not a proper remedy for a single
subject rule violation.

                                      III.

¶39           The State contends any holding that SB 1819 violates the
single subject rule should only apply prospectively because no court has
ever applied the rule to invalidate a BRB. We are unpersuaded.

¶40             “Whether an opinion will be given prospective application
only is a policy question within this court’s discretion.” Fain Land & Cattle
Co. v. Hassell, 163 Ariz. 587, 596 (1990). In Arizona, an opinion in a civil case
typically applies retroactively as well as prospectively. Id. “In Chevron
Chemical [Co. v. Superior Court, 131 Ariz. 431, 436 (1982)], we approved a
three-part test to determine whether this presumption of retroactivity has
been overcome and a decision should be applied prospectively only.” Id.
We consider whether: (1) “the decision establishes a new legal principle by

                                       14
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

overruling clear and reliable precedent or by deciding an issue whose
resolution was not foreshadowed”; (2) “retroactive application will further
or retard operation of the rule, considering the prior history, purpose, and
effect of the rule”; and (3) “retroactive application will produce
substantially inequitable results.” Id.

¶41            Here, all three Chevron Chemical factors weigh in favor of
retroactive application of our opinion. First, we do not announce a new
standard today by applying the single subject rule’s plain meaning. To the
contrary, this Court has previously noted its concern about the legislature’s
failure to comply with the rule. See Bennett, 206 Ariz. at 528 ¶ 39 (“Had the
legislature addressed these subjects in separate bills, there would be no
need to determine whether they were or were not appropriations. Thus,
the problem we face is in part created by apparent non-adherence to the
single subject rule in the legislative process.”). Second, retroactive
application of the rule, alone, will further the purpose of the single subject
rule. Third, retroactive application will forestall inequitable results because
it implements the rule’s fundamental purpose to prevent log-rolling.

¶42           The State asserts that retroactive application of our opinion
may precipitate an avalanche of challenges to past budgets, thus throwing
our state into fiscal turmoil. We do not share the State’s concern. As
Plaintiffs acknowledged during oral argument, the doctrine of laches or
other equitable defenses would likely preclude such challenges to past
budgets in which bills were never challenged and funds have long since
been expended. Thus, in practical terms, our opinion will apply only to the
budget challenges here and in future cases.

                                      IV.

¶43            Plaintiffs argue that section 12 of HB 2898, which prohibits
mask and COVID-19 vaccine mandates for public but not private schools,
violates Arizona’s equal protection clause. See Ariz. Const. art. 2, § 13. Like
the trial court, we decline to address this issue because it is moot in light of
our holding that HB 2898 is constitutionally infirm on other grounds.

                                      V.

¶44          Plaintiffs request attorney fees pursuant to the private
attorney general doctrine. That doctrine is an equitable rule that allows a

                                      15
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                   Opinion of the Court

court to award fees to “a party who has vindicated a right that (1) benefits
a large number of people, (2) requires private enforcement, and (3) is of
societal importance.” Ansley v. Banner Health Network, 248 Ariz. 143, 153
¶ 39 (2020). Here, Plaintiffs’ challenge to the constitutionality of four bills
satisfies the criteria for an attorney fee award under the private attorney
general doctrine. See Meyer v. State, 246 Ariz. 188, 195–96 ¶¶ 25–31 (App.
2019) (awarding fees to legislators successfully challenging the
constitutionality of a law); Ariz. Ctr. for Law in Pub. Interest v. Hassell, 172
Ariz. 356, 371 (App. 1991) (awarding fees to private litigants successfully
contesting the constitutionality of legislation). We therefore exercise our
discretion to award reasonable attorney fees to Plaintiffs.

                               CONCLUSION

¶45            We respect the role of the legislature in the discharge of its
constitutional duties, including in its budgetary processes, and we heed our
constitution’s fundamental premise that the division of powers necessarily
impels judicial restraint, particularly in the realm of lawmaking. Ariz.
Const. art. 3. But this Court’s constitutional duty to interpret and apply the
constitution requires us to invalidate a law if it infringes the constitution.
Thus, today we do not intrude upon the legislature’s unique constitutional
authority; instead, we merely exercise our own such authority to interpret,
apply, and enforce the Arizona Constitution’s command that the
legislature’s acts comply with the title requirement and the single subject
rule.

¶46           We affirm the judgment of the trial court ruling the
noncompliant portions of HB 2898, SB 1824, SB 1825, and SB 1819 are
unconstitutional in violation of the title requirement, and that SB 1819 is
also unconstitutional and void in its entirety in violation of the single
subject rule.




                                      16
  ARIZONA SCHOOL BOARDS ASSOCIATION, INC. ET AL. V. STATE
                JUSTICE BOLICK, Concurring

BOLICK, J., concurring.

¶47            I agree entirely with my colleagues’ reasoning and
disposition. I write separately only to reiterate my belief, expressed at
length in a prior case, that the “manageable standards” inquiry in the
political question context, see infra ¶ 23, is not constitutionally mandated,
and abdicates the judiciary’s central role in determining whether the
political branches have traversed their constitutional boundaries. State v.
Maestas, 244 Ariz. 9, 15 ¶¶ 25–35 (2018) (Bolick, J., concurring). The
controversy here is not a political question because the constitution does
not assign to the legislature the power to finally determine whether its bills
comply with the title requirement or single subject rule.




                                     17